By exception to the court's charge, appellant sought to have withdrawn from the jury's consideration certain testimony. This the trial court overruled.
The effect of the exception was to challenge the admissibility of the testimony after its receipt in evidence and after the close of the testimony. No bill of exception was reserved; no reasons were stated why the testimony was objectionable.
The refusal to exclude evidence which has been admitted must be presented by a bill of exception. 4 Tex. Jur. p. 217, Sec. 156; Green v. State, 108 Tex.Crim. R., 2 S.W.2d 274.
The admissibility of the testimony is, therefore, not before us. *Page 508 
The appellant's motion for rehearing is overruled.
Opinion approved by the Court.